           Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 1 of 25




Richard Eppink (Bar No. 7503)                 Elizabeth Prelogar*
AMERICAN CIVIL LIBERTIES UNION OF IDAHO       COOLEY LLP
FOUNDATION                                    1299 Pennsylvania Avenue, NW
P. O. Box 1897                                Suite 700
Boise, ID 83701                               Washington D.C. 20004-2400
T: (208) 344-9750 ext. 1202                   T: (202) 842-7800
REppink@acluidaho.org                         F: (202) 842-7899
                                              eprelogar@cooley.com
Gabriel Arkles*
James Esseks*                                 Andrew Barr*
Chase Strangio*                               COOLEY LLP
AMERICAN CIVIL LIBERTIES UNION                380 Interlocken Crescent, Ste. 900
FOUNDATION                                    Broomfield, CO 80021-8023
125 Broad St.                                 T: (720) 566-4000
New York, NY 10004                            F: (720) 566-4099
T: (212) 549-2569                             abarr@cooley.com
garkles@aclu.org
jesseks@aclu.org                              Catherine West*
cstrangio@aclu.org                            LEGAL VOICE
                                              907 Pine Street, Unit 500
Kathleen Hartnett*                            Seattle, WA 98101
COOLEY LLP                                    T: (206) 682-9552
101 California Street, 5th Floor              F: (206) 682-9556
San Francisco, CA 94111-5800                  cwest@legalvoice.org
T: (415) 693-2000
F: (415) 693-2222                             * Admitted pro hac vice
khartnett@cooley.com

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

  LINDSAY HECOX, et al.,
                                                  No. 1:20-cv-184-DCN
                       Plaintiffs,
                                                  PLAINTIFFS LINDSAY
                v.                                HECOX’S AND JANE DOE’S
                                                  REPLY TO OPPOSITION TO
  BRADLEY LITTLE, et al.,                         MOTION FOR PRELIMINARY
                                                  INJUNCTION [Dkt. 41]
                       Defendants.




                                          1
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 2 of 25




                                  INTRODUCTION

      H.B. 500 excludes women and girls who are transgender from school sports

teams and burdens only women and girls to enforce that exclusion. As of July 1, 2020,

Plaintiff Lindsay Hecox will be excluded from women’s teams at Boise State

University (“BSU”) because she is transgender and cannot meet the statute’s

intentionally narrow requirements for proving a female “biological sex.” Idaho Code

§§ 33-6203(2), (3). And Plaintiff Jane Doe will be subject to a system of sex-based

verification that applies only to girls and women.

      This case is not, as Defendants (“the State”) would have this Court believe,

about the lawfulness of separate athletic teams for men and women. That separation

preexisted H.B. 500 and is not challenged here. What is new about H.B. 500 is the

complete exclusion of women and girls who are transgender from school sports in

Idaho. Prior to H.B. 500, these athletes were allowed to participate on women’s teams

if they met stringent requirements for hormone suppression set forth by the Idaho

High School Athletic Association (“IHSAA”) for high school sports and the NCAA for

collegiate sports, comparable to the Olympic standards for transgender inclusion.

Even though those existing rules caused no issues, Idaho enacted H.B. 500 to become

the first and only state to wholly ban transgender women and girls from athletics.

      Under intermediate scrutiny, which applies here, it is the State’s “demanding”

burden under the Equal Protection Clause to provide an “exceedingly persuasive"

justification for H.B. 500’s differential treatment of both women who are transgender

and women generally. United States v. Virginia, 518 U.S. 515, 533 (1996) (“VMI”); see

Bostock v. Clayton Cty., Ga., -- S. Ct. --, 2020 WL 3146686, at *7 (“[I]t is impossible to


                                            2
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 3 of 25




discriminate against a person for being . . . transgender without discriminating

against that individual based on sex.”). The State has failed to show that it is likely

to satisfy that standard. H.B. 500’s definition of “biological sex” intentionally excludes

the one factor that drives the differences between male and female athletic

performance—circulating testosterone. In contrast, the preexisting Idaho and NCAA

rules focused on that factor. The only reason H.B. 500 now omits that factor is to

exclude transgender women and girls from qualifying as female.

      In short, there is no state interest allegedly served by H.B. 500 that the

preexisting rules did not already address—other than the invalid interest of

excluding transgender women and girls. Because Plaintiffs are likely to succeed on

the merits of their equal protection challenge, and because H.B. 500 will inflict

immediate and irreparable injury on transgender women and girl athletes, as well as

women and girl athletes more broadly, a preliminary injunction should issue.

                                     ARGUMENT

I.    Plaintiffs Have Standing to Challenge H.B. 500.

      The State first claims, incorrectly, that Plaintiffs lack Article III standing to

challenge H.B. 500. (Dkt. 41 at 8–10.) For the reasons set forth in Plaintiffs’

Opposition to the State’s Motion to Dismiss, incorporated here by reference, both

Plaintiffs have shown actual injury and assert claims that are ripe. (Dkt. 55 at 6–16.)

Lindsay plans to try out for the BSU women’s cross-country team in the fall, but

under H.B. 500, that team “shall not be open” to her. (Id. at 7–10, 14–16.) H.B. 500

also treats Lindsay, Jane, and all other women and girl student athletes differently,

and less favorably, than similarly situated men and boys. (Id. at 10–11, 14–16.)


                                            3
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 4 of 25




       In addition to claiming lack of injury or ripeness, the State now also argues

that any harms Plaintiffs face are not traceable to H.B. 500 as opposed to other laws

or third-party actions. (Dkt. 41 at 9–10.) The State is wrong on both counts.

       First, the State contends that Title IX, not H.B. 500, blocks women who are

transgender, like Lindsay, from playing on women’s sports teams. (Dkt. 41 at 4 n.2 &

9.) No court has ever so held. 1 Far from requiring exclusion of transgender women

and girls, Title IX forbids it. The Supreme Court’s reasoning in its recent Title VII

decision requires this conclusion. Bostock, 2020 WL 3146686 (holding that Title VII

prohibits discrimination on the basis of transgender status); Emeldi v. Univ. of

Oregon, 698 F.3d 715, 724 (9th Cir. 2012) (interpreting Title IX in accordance with

Title VII).

       Second, the hypothetical scenarios the State conjures to argue that Lindsay

may not make the BSU cross-country team regardless of H.B. 500 do not change the

fact that H.B. 500 inflicts upon her an imminent redressable injury. 2 The “requisite



1 The recent Connecticut enforcement action by the U.S. Department of Education,
Office of Civil Rights (“OCR”), which the State cites as support for its argument
(Dkt. 41 at 4–5, 9), explicitly states that “it is not a formal statement of OCR policy
and should not be relied upon, cited, or construed as such.” (Id. at ECF p.68.) In any
event, the analysis in the OCR letter conflicts with and has been superseded by the
Supreme Court’s decision in Bostock.
2 Contrary to the State’s claim (Dkt. 41 at 9–10), Lindsay would be eligible to try out

and compete for BSU fall sports under NCAA rules. (Dkt. 1 at ¶¶ 29, 31–32
(“Complaint”); Dkt. 22-6 at ¶¶ 14, 17 (Hecox Declaration explaining hormone
treatment) (“Hecox Decl.”); Dkt. 22-4 at ¶¶ 28–29 (Carroll Declaration explaining
NCAA rules).) Lindsay is currently training for tryouts and has a real chance of
making the team but for H.B. 500. (Hecox Decl at ¶¶ 23–27.) If precluded from tryouts
or participation, Lindsay will irretrievably lose the limited amount of NCAA
eligibility time she has. (Id. ¶ 38.)



                                          4
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 5 of 25




‘injury’” for standing purposes is the barrier to “compete,” not the ability to obtain the

ultimate benefit. Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City of

Jacksonville, Fla., 508 U.S. 656, 665 (1993) (quoting Regents of Univ. of Cal. v. Bakke,

438 U.S. 265, 281 n.14 (1978)). H.B. 500 prevents Lindsay from trying out for or

competing on women’s teams simply because, as a woman who is transgender, she

cannot satisfy the statute’s intentionally narrow conception of “biological sex.” Idaho

Code §§ 33-6203(2), (3). 3 This violates her rights and confers standing.

      Jane’s concrete and particularized injury is also directly traceable to H.B. 500.

(Dkt. 41 at 19.) Under H.B. 500, Jane will be treated differently and worse than boys

from the very first day of the athletic season, due to the different rules governing

participation on girls’ teams and the “biological sex” verification process that applies

only to those who seek to join girls’ teams. Idaho Code § 33-6203. 4 In contrast,

H.B. 500 does not restrict who may participate on men’s teams. See id. Such

differential treatment constitutes an injury regardless whether Jane’s sex is actually

disputed. Heckler v. Mathews, 465 U.S. 728, 739–40 (1984) (“discrimination itself . . .

can cause serious non-economic injuries”) (internal citation omitted). 5




3 The State is wrong to suggest that H.B. 500 allows Lindsay to try out for and
participate in women’s sports until her sex is challenged (Dkt. 41 at 10), given the
statute’s self-executing directive that women’s teams “shall not be open” to her. Idaho
Code § 33-6203(3).
4 Lindsay is known to be transgender and thus categorically prohibited from

participation.
5 Although not necessary for standing, Jane has good reason to fear a challenge to her

sex, given that she is high-performing and “people sometimes think of her as
masculine.” (Dkt. 1 at ¶¶ 46–47; see Dkt. 22-7 at ¶ 13 (“Jane Doe Decl.”); Dkt. 22-8 at
¶¶ 3, 10–12 (“Jean Doe Decl.”).)


                                            5
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 6 of 25




      The State asserts that if Jane’s sex were disputed, then she could simply “refer”

her school to her “IHSAA required Health Examination and Consent Form” to resolve

the matter. (Dkt. 41 at 7, 19.) Such an approach—without a medical examination

based on the statutory criteria for determining “biological sex”—would violate

H.B. 500’s requirement that “biological sex” be verified by reference to only three

criteria, none of which the IHSAA form addresses. Idaho Code §§ 33-6203(2), (3); see

Dkt. 55 at 5 n.5. Under the State’s proposed interpretation, women and girls who are

transgender—like Lindsay—could simply submit a doctor’s statement accurately

indicating that they are female without reference to the three criteria. This would

contravene H.B. 500’s terms and undermine its entire purpose: to exclude from

women’s teams those who cannot meet the statutory definition of a female “biological

sex.” Idaho Code §§ 33-6203(2), (3).

II.   Plaintiffs Properly Assert Both Facial and As-Applied Challenges.

      As in its Motion to Dismiss, the State argues that Plaintiffs have failed to

properly assert a facial challenge to H.B. 500, allegedly precluding injunctive relief.

This argument misconstrues both the law and Plaintiffs’ claims. 6

      As explained in Plaintiffs’ Opposition to the Motion to Dismiss, incorporated

here by reference, Plaintiffs have properly asserted a facial challenge. (Dkt. 55 at 16–

19.) The State claims that a statute may be challenged facially only if all of its

applications are unconstitutional (Dkt. 41 at 11–12 (citing United States v. Salerno,



6As explained in Plaintiffs’ Opposition to the Motion to Dismiss (Dkt. 55 at 17 n.10),
Plaintiffs plead both as-applied and facial claims, but the State incorrectly assumes
only a facial claim. The as-applied claim also supports injunctive relief.


                                           6
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 7 of 25




481 U.S. 739 (1987))), but that is not the test. As the Supreme Court has explained,

“[t]o the extent [it] ha[s] consistently articulated a clear standard for facial

challenges, it is not the Salerno formulation, which has never been the decisive factor

in any decision of th[e] Court.” City of Chicago v. Morales, 527 U.S. 41, 51–52, 55

(1999) (plurality). 7 The “proper focus of the constitutional inquiry is the group for

whom the law is a restriction, not the group for whom the law is irrelevant.” City of

Los Angeles, Cal. v. Patel, 576 U.S. 409, 418 (2015).

      Existing law and rules already prevented boys from playing on girls’ teams in

Idaho before H.B. 500’s enactment. The law accordingly does nothing with regard to

general sex separation in sports. See Idaho High School Activities Association’s Non-

Discrimination Policy, https://idhsaa.org/asset/RULE%2011.pdf (last visited Jun. 28,

2020) (“If a sport is offered for both boys and girls, girls must play on the girls team

and boys must play on the boys team. . . . If a school sponsors only a single team in a

sport . . . Girls are eligible to participate on boys teams. . . . Boys are not eligible to

participate on girls teams.”). Instead, H.B. 500 targets women and girls who are

transgender (who are categorically excluded) and women and girls generally (who are

subject to different rules and a testing regime not applicable to boys and men). The

State cannot avoid a facial challenge by focusing on a different group—cisgender

boys—whom H.B. 500 does not target and for whom the rules have not changed. 8



7 Plaintiffs inadvertently omitted noting the Morales plurality opinion in their
Opposition to the Motion to Dismiss. (Dkt. 40-1.)
8 Proposed intervenors incorrectly claim that intersex individuals are the only

individuals potentially harmed by H.B. 500 in “rare and speculative” situations



                                            7
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 8 of 25




III.   Plaintiffs are Likely to Succeed on the Merits of their Equal
       Protection Claim.

       Plaintiffs are likely to succeed on the merits. H.B. 500 is subject to heightened

equal protection scrutiny and the State has not—and cannot—meet its “demanding”

burden of demonstrating an “exceedingly persuasive” justification for this

discrimination. VMI, 518 U.S. at 533. 9

       A.    H.B. 500 Must Be Tested Under Heightened Scrutiny.

       The State concedes that H.B. 500 must be tested under heightened scrutiny,

but for the wrong reason—that H.B. 500 excludes men from women’s sports. (Dkt. 41

at 13 & n.8.) Plaintiffs do not challenge the preexisting sex separation in sport.

Rather, Plaintiffs challenge what is new about H.B. 500: (1) its categorical exclusion

of women and girls who are transgender (on the basis of their sex and transgender

status); and (2) its different rules governing participation in women’s sports, which

burden women and girls through a sex verification system that applies only to their

teams. Both of these claims trigger heightened scrutiny.

       With respect to transgender exclusion, the State acknowledges that Circuit

precedent (and a prior decision from this Court) “have held heightened scrutiny


(Dkt. 46 at 18); H.B. 500 discriminates against (and is targeted at) transgender
women and girl athletes, as well as all women and girl athletes. See supra.
9 As Plaintiffs have explained (Dkt. 22-1 at 12), it is the State’s burden to prove

Plaintiffs’ likely lack of success on the claim that H.B. 500 fails heightened scrutiny
under Supreme Court precedent establishing that “the burdens at the preliminary
injunction stage track the burdens at trial.” Gonzales v. O Centro Espirita Beneficente
Uniao do Vegetal, 546 U.S. 418, 429 (2006). That the Ninth Circuit has implemented
this reasoning in the First Amendment context (Dkt. 46 at 12 n.7) does not mean that
it also does not apply in the equal protection context, where the government equally
“bears the burden of proof on the ultimate question of [H.B. 500’s] constitutionality.”
Id. (internal quotation marks and citation omitted).


                                           8
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 9 of 25




applies if a law or policy treats transgender persons in a less favorable way than it

treats all others.” (Dkt. 41 at 13 n.8. (citing Karnoski v. Trump, 926 F.3d 1180 (9th

Cir. 2019)).) Since the time of the State’s brief, the Supreme Court has likewise made

clear that anti-transgender discrimination is sex discrimination. See Bostock, 2020

WL 3146686 (“[I]t is impossible to discriminate against a person for being homosexual

or transgender without discriminating against that individual based on sex”).

Therefore, anti-transgender discrimination triggers heightened scrutiny under the

Equal Protection analysis because it is sex discrimination.

      The State and the United States seek to avoid this clear precedent by arguing

that H.B. 500 does not discriminate on the basis of transgender status because it does

not expressly use the term “transgender.” (Dkt. 41 at 13 n.8; Dkt. 53 at 13.) This

argument ignores H.B. 500’s intent, terms, and effect and is wrong as a matter of law.

As the State’s counsel previously conceded, H.B. 500 is “targeted toward transgender

and intersex athletes.” (A.G. Letter at 6. 10 ) That is so because its criteria for

determining “biological sex” are designed to exclude women and girls who are

transgender and to reverse the prior rules that implemented general sex-separation

in sports while permitting transgender women to compete. See Idaho Code § 33-

6203(3). Incredibly, the United States’ description of the statute’s “key substantive

provisions” (Dkt. 53 at 3–4) omits the statutory criteria for determining “biological



10  See, Letter from Att’y Gen. Wadsen to Rep. Rubel (Feb. 25, 2020),
https://www.idahostatesman.com/latest-
news/article240619742.ece/BINARY/HB%20500%20Idaho%20AG%20response.pdf
(last visited Jun. 28, 2020) (“A.G. Letter”).



                                          9
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 10 of 25




sex,” which exists only to exclude transgender people. 11 H.B. 500’s legislative findings

further reinforce that the law is directed at excluding women and girls who are

transgender. Those findings expressly refer to “a man [sic] who identifies as a woman

and is taking cross-sex hormones.” Id. § 33-6202(11). Likewise, in the legislative

debate, the bill sponsors repeatedly described the goal of the statute as excluding

women and girls who are transgender from women’s sports. (Dkt. 22-1 at 13–14; Dkt.

22-3 at Exs. A–C.) The State’s insistence on referring to women and girls who are

transgender as “biological males”—in addition to being injurious and disrespectful—

cannot mask H.B. 500’s discriminatory design, operation, and effect. See Bostock,

2020 WL 3146686, at *9 (“[I]t’s irrelevant what an employer might call its

discriminatory practice, how others might label it, or what else might motivate it.”).

      The United States turns H.B. 500 further on its head by arguing that

transgender people seek “special” treatment by challenging H.B. 500. (E.g., Dkt. 53

at 9–10 (claiming that Plaintiffs seek “a special exemption for biological males if and

only if they are transgender” (emphasis in original)).) This argument ignores that

H.B. 500 was designed to, and does, exclude only transgender women and girls.

Lindsay seeks what every cisgender student already has—an opportunity to

participate as herself in sports with her peers.



11 The United States’ argument that Karnoski applied heightened scrutiny because
the government required only transgender people, and not cisgender people, to serve
in their “biological sex” (Dkt. 53 at 13) misses the point for the same reason. All
cisgender people already serve in the military in what the United States would
describe as their “biological sex,” so the policy in Karnoski had no reason to refer to
them—but the targeting of transgender individuals in the Karnoski policy and in
H.B. 500 is the same.


                                           10
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 11 of 25




      Under the United States’ flawed reasoning, there would never be actionable

transgender discrimination, because it would always be permissible to insist that

transgender people act contrary to their gender identity—that is, to demand they try

to become, or act as if they were, cisgender. This is not the law. The Supreme Court

recognized in Bostock that it was sex discrimination to fire someone for disclosing

that she was transgender and planned to come to work as her authentic self. 12 Women

and girls who are transgender do not have a mere “personal objection” to participating

in men’s sports as the United States claims. (Dkt. 53 at 12). Being forced to

participate in sports on teams that contradict one’s gender identity is equivalent to

gender identity conversion efforts, which every major medical association has found

to be dangerous and unethical. (Expert Declaration of Jack L. Turban, MD, MHS

(“Turban Decl.”) ¶¶ 24–28.)

      H.B. 500 additionally triggers heightened scrutiny by singling out members of

girls’ and women’s teams for sex verification. See VMI, 518 U.S. at 555 (“[A]ll gender-

based classifications today warrant heightened scrutiny”) (internal quotation marks

and citation omitted). The State’s only retort is the false claim that H.B. 500 does not

treat “females differently as Plaintiffs suggest” because it “requires any athlete

subject to dispute, whether male or female, to verify his or her sex.” (Dkt. 41 at 13

n.8.) To the extent the State is arguing that those who play men’s sports would also




12Arguing that H.B. 500 does not discriminate because transgender women could opt
to play men’s sports is analogous to rejected arguments, in support of same-sex
marriage bans, that lesbians and gay men theoretically could marry someone of a
different sex. See, e.g., Latta v. Otter, 771 F.3d 456, 467 (9th Cir. 2014).


                                          11
        Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 12 of 25




be subject to sex verification, that is not true. The statute’s only exclusion is from

women’s teams. See Idaho Code § 33-6203(2). To the extent the State is arguing that

people of any sex who seek to play women’s sports would be subject to sex verification,

the State misses the point. The legislature deliberately created a different, more

onerous set of rules for women’s sports when compared to men’s sports. Where spaces

and activities for women are “different in kind . . . and unequal in tangible and

intangible” ways from those for men, they are tested under heightened scrutiny. VMI,

518 U.S. at 547. The intentional sex classification triggers this level of review; the sex

of the people affected is irrelevant except to the extent it reveals a sex-based

motivation. See e.g., Pers. Adm’r of Massachusetts v. Feeney, 442 U.S. 256, 273

(1979). 13

       B.    H.B. 500 Is Not Substantially Related to Any Important
             Governmental Interest.

       Rather than focus on the central question of whether H.B. 500’s exclusion of

women and girls who are transgender is substantially related to an important

government interest, the State (and the United States) seeks to distract by defending

the general separation of men’s and women’s athletics. Plaintiffs do not challenge

that separation. Plaintiffs seek only to return to the status quo ante: the separation

of teams for men and women, as well as a rule for inclusion of transgender athletes


13Proposed Intervenors apply an inconsistent standard of review throughout their
brief, but ultimately appear to agree with the State that H.B. 500 must satisfy
heightened scrutiny. (Dkt. 46 at 9-14.) To the extent their discussion of “physiological
differences between men and women” is intended to dispute the application of
heightened scrutiny (Dkt. 46 at 10-14), that is contrary to Supreme Court precedent,
which applies heightened scrutiny to sex discrimination based on physiological or
biological characteristics. See Tuan Anh Nguyen v. INS, 533 U.S. 53, 70, 73 (2001).


                                           12
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 13 of 25




that required one year of testosterone suppression before women and girls who are

transgender could participate on women’s teams.

      The State has failed to show how a sweeping ban excluding transgender

women from women’s athletics altogether is substantially—or even rationally—

related to the asserted interest in “redressing past discrimination against women in

athletics and promoting equality of athletic opportunity between the sexes.” (Dkt. 41

at 14 (quoting Clark by Clark v. Arizona Interscholastic Ass’n, 695 F.2d 1126, 1131

(9th Cir. 1982)).) Clark—the State’s central authority—pertained to sex separation

in sport generally and is not determinative here, as the State’s counsel has previously

recognized: “[t]he issue of a transgender female wishing to participate on a team with

other women requires considerations beyond those considered in Clark and presents

issues that courts have not yet resolved.” (A.G. Letter at 4.)

      Now, relying almost exclusively on Clark, the State advances two faulty

arguments, one legal and one factual. The flawed legal argument is that excluding

women who are transgender from women’s teams is the same as excluding cisgender

men from women’s teams. (Dkt. 41 at 14–15.) The flawed factual argument is that

women who are transgender have average physiological advantages on the same scale

as cisgender men.

             1.     Excluding Women Who Are Transgender from Women’s Teams
                    is Not the Same as Excluding Cisgender Men.

      In Clark, the Ninth Circuit held that it was lawful to exclude men from

women’s volleyball teams because (1) women had historically been deprived of

athletic opportunities in favor of men; (2) as a general matter, men had equal athletic



                                          13
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 14 of 25




opportunities compared to women; and, (3) according to the stipulated facts, average

physiological differences meant that “males would displace females to a substantial

extent” if permitted to play on women’s volleyball teams. Clark, 695 F.2d at 1131.

None of these premises hold true for women and girls who are transgender.

      First, women who are transgender have historically been discriminated

against, not favored. Second, under H.B. 500, women and girls who are transgender

will be unable to participate in any school sports, 14 unlike the men in Clark, who

generally had equal athletic opportunities. Third, transgender women have not and

could not “displace” cisgender women in athletics “to a substantial extent.” 15 Elite

international athletic organizations—including World Athletics and the Olympics—

permit women who are transgender to compete in women’s events after undergoing



14 (See, e.g., Turban Decl. ¶¶ 24–28 (forcing a transgender woman to participate on a
men’s team would be tantamount to forcing her to be cisgender which is “associated
with adverse mental health outcomes.”).)
15 The United States misreads Clark by and through Clark v. Arizona Interscholastic

Ass’n, 886 F.2d 1191 (9th Cir. 1989) (Clark II), in suggesting (Dkt. 53 at 10) that
participation by just one cisgender boy on the girls’ volleyball team can be barred
because it would “set back” the “goal of equal participation by females in
interscholastic sports.” Id. at 1193. That part of the decision responded to the boy’s
“mystifying” argument that the school association “ha[d] been wholly deficient in its
efforts to overcome the effects of past discrimination against women.” Id. It noted that
the court could not see how the boy’s “remedy [of allowing him to play on the girls’
team] will help.” Id. But the court remained focused on the risk that a ruling in the
boy’s favor would extend to other boys as well and so risk substantial displacement
of girls in school sports. See id. (observing that the issue of “males . . . outnumber[ing]
females by two to one” in school sports would “not be solved by opening the girls’
volleyball team to Clark and other boys”) (emphasis added); id. (“Clark does not
dispute our conclusion in Clark I that ‘due to physiological differences, males would
displace females to a substantial extent if they were allowed to compete for positions
on the volleyball team.’”). Notably, Clark is premised on a notion of sex separation
where the only relevant groups are cisgender boys and cisgender girls, which is not
the present context.


                                            14
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 15 of 25




hormone therapy, reflecting the scientific consensus that such a rule (which mirrors

the prior rule in Idaho) does not risk substantial displacement of women.

(Supplemental Declaration of Joshua D. Safer, MD, FACP, FACE (“Safer Supp.

Decl.”) ¶ 10.) In fact, no woman who is transgender has ever even made a women’s

Olympic team. (Id.) Nor is there any evidence of displacement in Idaho under the

prior policy permitting girls who are transgender to participate on girls’ teams after

hormone suppression. Indeed, the State has pointed to only one example of a

transgender athlete ever defeating an Idaho cisgender woman in any competition—

and that transgender athlete lives outside Idaho and would not be barred from

participation under H.B. 500 even if she had not already graduated. One or a handful

of transgender athletes doing well in sports is not the “substantial” “displace[ment]”

feared in Clark. 16

              2.      Women Who are Transgender and Have Suppressed
                      Testosterone Do Not Have the Physiological Advantages of
                      Cisgender Men.

       The State’s flawed factual argument is that women who are transgender and

who have suppressed testosterone for a period of one year are physiologically the

same as cisgender men and will thus displace athletic opportunities for cisgender

women. (Dkt. 41 at 15–19.) For this argument, the State relies on a putative expert,

Dr. Gregory Brown, who largely focuses on performance differences between


16 Losing to a transgender woman has not deprived Proposed Intervenors of the
opportunity to participate in Division I sports on athletic scholarships. (Dkt. 30-1 at
2.) Likewise, the transgender Connecticut runners noted by Proposed Intervenors
were regularly defeated by cisgender women. (See Motion to Intervene, Soule v.
Connecticut Association of Schools, Inc., No. 3:20-cv-00201-RNC (D. Conn. Feb. 21,
2020), at 8.)


                                          15
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 16 of 25




cisgender men and cisgender women (not at issue here), rather than transgender

women and cisgender women. (Dkt. 41-1 (“Brown Decl.”) at ¶¶ 12–112, 114–125; Dkt.

22-2 (“Safer Decl.”) ¶¶ 11–15.) The only relevance of Dr. Brown’s otherwise inapposite

analysis is his repeated acknowledgement that circulating testosterone is the

primary reason cisgender men on average outperform cisgender women in sports

after puberty. (Brown Dec. ¶¶ 81, 86, 87, 105, 120.) That is why the IHSAA and NCAA

used circulating testosterone as a basis for regulation in Idaho before H.B. 500 and

why the Olympics and World Athletics rely on it as well. Yet H.B. 500 ignores

circulating testosterone altogether. No study concludes that transgender women and

girl athletes who have suppressed circulating testosterone for one year, as per the

policies in place prior to H.B. 500, have a competitive advantage. (See Safer Supp.

Decl. ¶ 11.)17

       Although he confirms the relevance of the criterion used prior to H.B. 500,

Dr. Brown offers no scientific evidence linking the new H.B. 500 criteria—

reproductive anatomy, endogenous as opposed to circulating testosterone levels, or

sex chromosomes—to athletic performance. He further fails to rebut the explanation

of Plaintiffs’ expert, Dr. Joshua Safer, that larger bones may actually be an athletic




17 H.B. 500 even excludes transgender women and girls who began puberty-blocking
hormonal treatment early enough to avoid experiencing any effects of elevated levels
of circulating testosterone during puberty. Dr. Brown attempts to address this point
by citing a few studies that show some differences in performance outcomes between
pre-pubertal boys and girls, but as Dr. Safer explains, such studies “do not determine
the cause for whatever is observed,” which is more likely “explained by, among other
things, greater encouragement of athleticism in boys and greater opportunities to
play sports.” (Safer Supp. Decl. ¶ 12.)


                                         16
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 17 of 25




disadvantage for women who are transgender and on hormone suppression, because

their muscle-to-bone ratio will be lower than that of cisgender women. (Safer Dec.

¶ 53–54.) Dr. Brown likewise fails to address Dr. Safer’s point that any slight

variations in the bodies of transgender women that could be relevant to athletic

performance must be viewed in the context of the significant differences in size,

strength, and natural ability that exist among cisgender women. (Id. ¶ 55–56.)

      The State and the United States also both misconstrue a study cited in

H.B. 500’s legislative findings as supporting the notion that transgender women

retain a physiological advantage after hormone suppression. The findings claim that

“[t]he benefits that natural testosterone provides to male athletes is not diminished

through the use of puberty blockers and cross-sex hormones.” (Dkt. 53 at 6 n.2

(quoting Idaho Code § 33-6202(11)).) But the study cited in support of this proposition

dealt with adults and did not address “puberty blockers” at all. Anna Wiik et al.,

Muscle Strength, Size, and Composition Following 12 Months of Gender-affirming

Treatment in Transgender Individuals, J. CLIN. METAB., 105(3):e805-e813 (2020).

Overall, it showed that transgender men increased strength and muscle mass with

testosterone treatment while transgender women lost some strength and muscle

mass with testosterone suppression (although not as much as expected, which could

be partly due to the “learning effects” of repeating the test). (Id. ¶ 19.) As Dr. Safer

explains, “[a]ll the Wiik 18 [Lundberg] study shows is that testosterone makes a


18The legislative findings and the citations in the State and United States briefs cite
this study as Tommy Lundberg et al., Muscle strength, size and composition following
12 months of gender-affirming treatment in transgender individuals: retained



                                          17
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 18 of 25




difference with regard to muscle. More testosterone is associated with more strength

and more muscle mass.” (Id.) The study authors themselves explain that because the

subjects were not athletes, “‘it is still uncertain how the findings would translate to

transgender athletes . . . .’” (Id.) In contrast, the available research on transgender

athletes indicates that testosterone suppression for a period of a year does impair pre-

suppression performance—explaining why the Olympics, World Athletics, the NCAA,

and IHSAA (prior to H.B. 500) regulate women’s events based on circulating

testosterone. (Safer Decl. ¶ 51.)19

      In any event, one study showing that certain transgender women retained

some muscle strength after a year of hormone suppression does not provide an

“exceedingly persuasive” justification for H.B. 500’s sweeping ban on the

participation of all women and girls who are transgender from sport in Idaho. VMI,

518 U.S. at 533. Among other things, such a study does not evidence substantial

“displacement” of cisgender women athletes. Clark, 695 F.2d at 1131. It certainly does

not support the notion that a woman who is transgender who has undergone a year

of hormone therapy has strength equivalent or even close to that of a cisgender man.




advantage for the transwomen, Karolinksa Institutet (Sept. 26, 2019). The proper
reference is Anna Wiik et al., Muscle Strength, Size, and Composition Following 12
Months of Gender-affirming Treatment in Transgender Individuals, J. CLIN.
METAB., 105(3):e805-e813 (2020). (See Brown Decl. ¶ 20(o).)
19 The State’s attempt to discredit the rigor of the Harper study does not change the

results. As Dr. Safer explains “This study, even with its limits, supports the
conclusion that suppression of testosterone does diminish performance outcomes for
women who are transgender. . . . Research with greater rigor must be done along the
lines of the Harper study, but until that time there is no reason to conclude that the
opposite of the Harper findings is true.” (Safer Supp. Decl. ¶¶ 22–23.)


                                          18
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 19 of 25




Ultimately, the lone study cited in the legislative findings is not enough for the State

to carry its demanding burden. As the Supreme Court has made clear, the Equal

Protection Clause applies to women “outside the average description” as well as those

within it. VMI, 518 U.S. at 517.

      Lacking any scientific study of transgender athletes to support its position, the

State turns to an example of a single transgender woman runner, Cece Telfer, who

showed slightly improved performance during one sports season after hormone

therapy. (Dkt. 41 at 18.) From that example, the State improperly extrapolates that

all transgender athletes must have a permanent advantage compared to cisgender

women. (Id.) This is contrary to the reasoning of the State’s own expert, who

repeatedly emphasizes that circulating testosterone, not endogenous testosterone, is

the most important determinant of sex-based physical advantage in sports. (Brown

Dec. ¶¶ 81, 86–87, 105, 120.) The State also does not consider the possibility that

Cece’s improved performance could have been due to more and better training, or the

mental health benefits of transition, which can relieve otherwise debilitating

symptoms of gender dysphoria. (Dkt. 22-2 (“Adkins Decl.”) ¶¶ 20, 23.) Athletes,

including cisgender women, sometimes improve dramatically from one season to the

next; if Cece had not suppressed her testosterone levels, it is entirely possible that

her times would have improved far more than they actually did.

      Plaintiffs do not demand a “perfect fit” (Dkt. 41 at 15) between H.B. 500 and

the asserted government interest. Rather, as Plaintiffs have argued, H.B. 500 has no

“exceedingly persuasive” justification. VMI, 518 U.S. at 533. At the end of the day,




                                          19
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 20 of 25




the State cannot carry its heavy burden of showing that H.B. 500’s departure from

the preexisting regime (requiring hormone treatment for a year for women and girls

who are transgender to participate in school sports) to the current categorical bar is

substantially related to an important government interest.

IV.   Plaintiffs Will Suffer Irreparable Harm Without an Injunction, and
      the Balance of Equities Favors an Injunction.

      Unless H.B. 500 is enjoined, it will violate Lindsay and Jane’s rights under the

Equal Protection Clause. This alone constitutes irreparable injury sufficient to justify

a preliminary injunction. Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017)

(internal citations omitted). Likewise, when a party’s constitutional rights are

violated, the balance of equities and hardships favors injunctive relief. (Dkt. 22-1 at

28 (citing Ariz. Dream Act Coalition v. Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014)).)

The grave harms the Plaintiffs will suffer far outweigh the imaginary harms the State

claims will be inflicted upon it or the public interest generally by enjoining H.B. 500.

      In addition to violating her constitutional rights, H.B. 500 will deprive Lindsay

of athletic opportunities, cause her emotional distress, and create shame and

humiliation as she is singled out for exclusion and discriminatory treatment.

(Dkt. 22-1 at 9, 27.) Jane will be treated worse than similarly situated boys and will

suffer emotional distress from the prospect of unnecessary and invasive sex

“verif[ication]” if someone disputes her sex. (Dkt. 22-1 at 26–27.) None of these

prospective and irreparable harms have adequate remedies at law. See Whitaker by

Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Edu., 858 F.3d 1034, 1046 (7th




                                          20
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 21 of 25




Cir. 2017); Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d 267, 294 (W.D. Pa.

2017). They therefore justify an injunction. (Dkt. 22-1 at 27.) 20

      The State argues that Lindsay does not face irreparable harm because she

could “tr[y] out for the BSU’s men’s cross-country or track teams.” (Dkt. 41 at 20.)

But that is not a viable option for Lindsay, who is not a man. Being forced to

participate on a team contrary to one’s gender identity is essentially a gender identity

conversion effort—a practice deemed dangerous and unethical by every major

medical association. (Turban Decl. ¶¶ 24–28.) Nor does the law require her to exercise

such an option—just as it does not require gay men and women to marry a member

of the opposite sex. Lindsay reports that transition has “drastically improved [her]

body image,” given her a sense of “peace,” and allayed her gender dysphoria. (Hecox

Decl. ¶¶ 15, 17.) Being treated as if she were a man would mean losing all that: “I

would not compete on a men’s team. I am not a man, and it would be embarrassing

and painful to be forced onto a team for men—like constantly wearing a big sign that

says ‘this person is not a “real” woman.’” (Hecox Decl. ¶37.) 21 Data show that medical


20 The State oddly and incorrectly claims that “Plaintiffs focus solely on themselves”
rather than the “interest of all female athletes” benefitting from H.B. 500. (Dkt. 41
at 19.) Plaintiffs, both female athletes, explain how H.B. 500 adversely impacts all
women and girl athletes who are transgender (by excluding them) and all women and
girl athletes generally (by subjecting them to different rules and a framework
imposing “biological sex” testing on women and girls but not men and boys).
21 Courts recognize the serious harms that occur from systematically misgendering

transgender people. Adams by and through Kasper v. Sch. Bd. of St. Johns Cty., Fla.,
318 F. Supp. 3d 1293, 1312 (M.D. Fla. 2018) (finding that policy caused transgender
boy anxiety and depression when he walked “past the boys’ restroom on his way to a
gender-neutral bathroom, knowing every other boy is permitted to use it but him”);
Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d 267, 294 (W.D. Pa. 2017)
(granting preliminary injunction based in part on irreparable injury to transgender



                                           21
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 22 of 25




treatment for gender dysphoria, including social transition, is the sole means to avoid

the serious harms it causes if untreated. (Adkins Decl. ¶ 22.) The State’s suggestion

that Lindsay be treated as a man, or that the harm of being excluded from the

women’s team is somehow “self-inflicted” injury, contravenes both contemporary

medical science and case law. Whitaker, 858 F.3d at 1045–46 (determining that the

psychologist’s account of transgender student’s “psychological distress” justified

injunctive relief, and that student’s distress was not “self-inflicted”); cf. Grimm v.

Gloucester Cty. Sch. Bd., 400 F. Supp. 3d 444, 459 (E.D. Va. 2019) (“The Board’s

assertion that Mr. Grimm has suffered no harm as a result of its policy is strikingly

unconvincing. Mr. Grimm broke down sobbing at school because there was no

restroom he could access comfortably.”).

      Proposed Intervenors devote extensive briefing and testimony to unfounded

and offensive arguments that Lindsay will not be harmed by H.B. 500 because she

has not alleged a personal risk of suicide, and that transgender individuals are

harmed by transitioning despite that it is the widely accepted standard of care for

treating gender dysphoria. Proposed Intervenors have no legal support for their

position that a plaintiff must allege she “will commit suicide” to experience

irreparable injury, (Dkt. 46 at 6 (twisting Plaintiffs’ citation of general suicide rates

in the transgender community)), which is not the standard for irreparable harm.

Proposed Intervenors’ putative expert also falsely claims that there are “no studies



students of not being permitted to use restrooms consistent with their gender
identities, in part because this marginalization was “causing them genuine distress,
anxiety, discomfort and humiliation”).


                                           22
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 23 of 25




whatsoever that demonstrate that ‘social transition’—including participation in girls’

or women’s athletics—decreases suicide or suicide attempts in children, adolescents,

or young adults who suffer from gender dysphoria.” (Dkt. 46 at 7.) In fact, multiple

peer-reviewed studies confirm that social transition is necessary treatment for gender

dysphoria. (Turban Decl. ¶ 11.) Dr. Levine’s assertions about social transition are

simply incorrect, and, among other things, misleadingly rely on a body of literature

about pre-pubertal children. (Id. ¶ 9, 10.) Every major medical association supports

affirming treatment for transgender individuals and all existing data show positive

outcomes when transgender people of all ages are supported in their gender identity.

(Turban Decl. ¶¶ 11, 20–23, 25; Adkins Supp. Decl. ¶¶ 11–12, 14.)

      The State’s further claim that “it is undisputed” that Jane “qualifies to play

girls’ sports” is irrelevant. Her injury arises from being treated differently than

similarly situated boys, which includes the prospect of having to undergo invasive

examination were her sex to be disputed. (Dkt. 41 at 20.) Also, much of the value she

derives from sport is the opportunity to work hard toward a common goal with her

teammates in an inclusive and welcoming environment. (Dkt. 1 ¶ 44; Dkt 22-5 (“Fry

Decl.”) ¶¶ 30, 32, 45, 49–50.) Excluding women and girls just because they are

transgender or intersex would diminish those benefits for both Jane and the girls who

are wholly barred from competing. (Dkt. 22-1 at 21; Fry Decl. ¶¶ 49, 50.)

      In contrast to the grave harms that Plaintiffs face without injunctive relief, the

State will suffer no harm. An injunction would simply preserve the status quo ante.

The preexisting policies from the NCAA and IHSAA for the inclusion of transgender




                                          23
       Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 24 of 25




athletes would apply. (Dkt. 22-1 at 28.) To the contrary, if the law remains in effect,

the State’s economy will suffer severe, negative economic consequences. 22

      That some cisgender women strongly dislike the idea of possibly competing

against Lindsay, (Dkt. 46 at 4–5), is not a legally cognizable harm, as this Circuit

does not recognize the desire to exclude transgender people from single-sex

environments as a legally protected interest. Parents for Privacy v. Barr, 949 F.3d

1210, 1228 (9th Cir. 2020). But even if competing with women who are transgender

were legally relevant (Dkt. 46 at 4), it would have to be put in context and weighed

against the Plaintiffs’ harms. Proposed Intervenors could continue to run on their

teams, while Lindsay would be shut out of sports altogether, simply because she is

transgender. Cf. Doe by and through Doe v. Boyertown, 897 F.3d 518, 530 (3d Cir.

2018) (“Nothing in the record suggests that cisgender students who voluntarily elect

to use single-user facilities to avoid transgender students face the same extraordinary

consequences as transgender students would if they were forced to use them”). And

“it is always in the public interest to prevent the violation of a party’s constitutional

rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (citation omitted).

                                   CONCLUSION

      For the foregoing reasons, and the reasons set forth in Plaintiffs’ opening

submission, the Court should grant Plaintiffs’ Motion for Preliminary Injunction.



22Kristin Muchow et al., Idaho’s anti-transgender bills will have a deep economic
impact    on     tourism  and     business   (June     29,   2020,   4:00    AM),
https://www.idahostatesman.com/opinion/readers-
opinion/article243819502.html?fbclid=IwAR2jFuByjLAziZM7bu1JqNq_guJhuUdtx0
OxbtNeu_El60QRcJt1gp-XlBI.


                                           24
      Case 1:20-cv-00184-DCN Document 58 Filed 06/29/20 Page 25 of 25




Dated: June 29, 2020                           /s/ Richard Eppink

Richard Eppink                                 Kathleen Hartnett
AMERICAN CIVIL LIBERTIES                       Elizabeth Prelogar
UNION OF IDAHO FOUNDATION                      Andrew Barr
                                               COOLEY LLP
Gabriel Arkles
James Esseks                                   Catherine West
Chase Strangio                                 LEGAL VOICE
AMERICAN CIVIL LIBERTIES                       Attorneys for Plaintiffs
UNION FOUNDATION



                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 29th day of June, 2020, I filed the foregoing
electronically through the CM/ECF system as more fully reflected on the Notice of
Electronic Filing:

Bruce D. Skaug (bruce@skauglaw.com)              Steven L. Olsen
Raul Labrador (raul@skauglaw.com)                (steven.olsen@ag.idaho.gov)
Roger G. Brooks (rbrooks@ADFlegal.org)           W. Scott Zanzig
Jeffrey Shafer (jshafer@ADFlegal.org)            (scott.zanzig@ag.idaho.gov)
Kristin Waggoner (kwaggoner@ADFlegal.org)        Dayton P. Reed
Parker Douglas (pdouglas@ADFlegal.org)           (dayton.reed@ag.idaho.gov)
Christiana Holcomb (cholcomb@ADFlegal.org)       Attorneys for Bradley Little,
Attorneys for Proposed Intervenors               Sherri Ybarra, Individual members
                                                 of the State Board of Education,
Matt Wilde (mattwilde@boisetate.edu)             BSU, Marlene Tromp, Individual
Attorney for BSU and Marlene Tromp               members of the Idaho Code
                                                 Commission
Eric S. Dreiband (eric.dreiband@usdoj.gov)
Bart M. Davis (bart.davis@usdoj.gov)
Peter L. Wucetich (peter.wucetich@usdoj.gov)
Matthew J. Donnelly
(matthew.donnelly@usdoj.gov)
Attorneys for United States of America

By: /s/ Richard Eppink




                                       25
